Citation Nr: 1703152	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  02-19 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) from December 14, 2010 through September 9, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active duty service from October 1968 to May 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for PTSD and assigned a 10 percent rating, effective March 3, 1999.  Jurisdiction of the case was subsequently transferred to the RO in St. Louis, Missouri.

During the pendency of the appeal, a rating decision in October 2000 awarded an increased 30 percent rating for PTSD, effective from April 13, 2000.

In December 2011, the Board denied entitlement to an initial rating in excess of 10 percent for PTSD prior to February 14, 2000, granted entitlement to a disability rating of 30 percent from February 14, 2000 through December 13, 2010, and granted entitlement to a disability rating of 50 percent from December 14, 2010.  The Veteran appealed the Board's December 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2012, his representative and VA's Office for General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the Board's decision to the extent that it denied a rating in excess of 50 percent for PTSD from December 14, 2010, and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

In March 2013, the Board remanded the issue of entitlement to a disability rating in excess of 50 percent for PTSD from December 14, 2010 to the RO for additional development.  A VA Disability Benefits Questionnaire (DBQ) was obtained on September 10, 2013, and a September 2013 rating decision granted a 70 percent rating for PTSD from December 14, 2010 through September 9, 2013 and a 100 percent schedular rating, effective September 10, 2013; this rating decision also granted basic eligibility to Dependents' Educational Assistance beginning September 10, 2013.  A November 2013 Board decision denied a rating in excess of 70 percent from December 14, 2010 through September 9, 2013, and held that a TDIU issue had not been raised by the record as the Veteran was working part time, and a VA examiner noted in December 2010 that there was not total occupational and social impairment due to PTSD.  The Veteran appealed this decision to the Court, resulting in an August 2014 Order granting a Joint Motion and vacating the decision to the extent that it denied consideration of entitlement to a TDIU.

The August 2014 Joint Motion specifically noted that the Board had not considered whether the Veteran's part-time employment was marginal employment, which shall be considered substantially gainful employment.  

As noted above, a schedular 100 percent rating has been assigned for the service-connected PTSD from September 10, 2013.  Typically, when a total schedular disability rating is in effect, no additional disability compensation may be paid for a total disability evaluation based upon individual unemployability (TDIU) due in whole or part to that same disability, and the issue has become moot.  Nevertheless, where a veteran has a single service-connected disability rated as 100 percent (schedular or based on TDIU), and has other/additional service-connected disability or disabilities independently schedularly ratable at 60 percent or more (i.e. to include at 100 percent), separate and distinct from the 100 percent single service-connected disability, special monthly compensation may be paid pursuant to 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i).  In this case, the matter of entitlement to a TDIU from September 10, 2013 is not moot on this basis because the Veteran's PTSD may be characterized as service-connected disability independently rated at "60 percent or more," and whether or not the Veteran has a single service-connected disability, independent of PTSD, which precludes employability and warrants a TDIU from September 10, 2013, determines whether additional compensation may be paid pursuant to 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims recognized that VA must consider a claim for a TDIU despite the existence of a schedular 100 percent (i.e. 60 percent or more) evaluation, and award special monthly compensation under 38 U.S.C.A. § 1114(s), if a separate additional disability supports individual unemployability independent of the disability with a 100 percent (60 percent or more) schedular disability rating.  Id. at 294; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04  (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375  (1999).  The logic of Bradley suggests that, if a Veteran has a 60 percent or more (i.e. 100 percent) schedular rating for a particular service-connected disability (i.e. PTSD) and subsequently claims entitlement to a total disability evaluation based upon individual unemployability for a separate service-connected disability, VA must consider the latter claim despite the existence of the schedular 100 percent rating.  VA may then award special monthly compensation under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports individual unemployability independent of service-connected disability rated 60 percent or more (i.e. 100 percent for PTSD in this case).  The Veteran has not alleged, and the record does not reflect, that either of the Veteran's only other service-connected disabilities, bilateral hearing loss rated 10 percent, or right knee chondromalacia rated noncompensable, render him unemployable, independent of the service-connected PTSD.  As such, the Board finds that consideration of entitlement to a TDIU from September 10, 2013 is not for consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009

In October 2014, the Board remanded the claim for further development consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted.

The Board remanded the claim in October 2014 in order to obtain more information about the nature of and the income from, the Veteran's employment from December 14, 2010 through September 9, 2013.  An opinion from a VA examiner was requested if the employment was determined to be marginal.   

Specifically, the Veteran was requested to submit a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) in support of his claim for a TDIU from December 14, 2010 through September 9, 2013.  In an April 1, 2016 Supplemental Statement of the Case (SSOC), the RO noted that the Veteran had not submitted a completed copy of this form despite being requested to do so.  However, subsequent to the April 1, 2016 SSOC, the Veteran submitted documents on April 21, 2016 showing that he performed seasonal work on a farm from September 2007 to November 2013 and his earnings during the 12 month preceding his last date of employment was $4,464.00.  A waiver of initial RO review of this evidence was received in September 2016. 

Given that such part-time work could only be considered as marginal employment, the Board finds that an opinion from a VA examiner is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to a suitable VA clinician and request an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone or in combination, prevented him from securing or following a substantially gainful occupation consistent with his education and occupational experience, during the period of time from December 14, 2010 through September 9, 2013.  The clinician is not to take into consideration the Veteran's age or any impairment caused by nonservice-connected disabilities.

2.  After completing the above development, readjudicate the issue of entitlement to a TDIU from December 14, 2010 through September 9, 2013.  If the benefit sought is not granted, issue a SSOC and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




